PER CURIAM.
In this appeal, pro se appellant Vincent F. Zarrilli appeals from a decision by the Bankruptcy Appellate Panel (“BAP”) affirming the bankruptcy court’s denial of certain motions he filed in two bankruptcy proceedings. In its decision, the BAP concluded that the doctrine of res judicata barred Zarrilli’s claims. We affirm, essentially for the reasons given by the BAP in its decision dated April 19, 2000.
In the present appeal, Zarrilli disputes the BAP’s ruling in only one pertinent respect. He suggests that rulings by this court in a prior appeal were not decisions “on the merits” for res judicata purposes because the rulings failed to adequately explain the court’s adverse decision. We find this claim meritless. The rulings in question did explain the decision reached by the court, and, in any event, a court’s failure to explain a decision does not mean that the decision is not “on the merits.” See C. Wright, A. Miller & E. Cooper, 18 Fed. Prac & Proc. § 4435, at 348 (2001 Supp.) (“Finally, it should be clear that a decision may be ‘on the merits’ even though it is reached without opinion or other explanation.”) (citations omitted).

Affirmed.